 


109 HRES 488 : Requesting that the President transmit to the House of Representatives information in his possession relating to contracts for services or construction related to Hurricane Katrina recovery.
U.S. House of Representatives
2005-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 110 
109th CONGRESS 
1st Session 
H. RES. 488 
[Report No. 109–269] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. LaTourette (for himself, Mr. LoBiondo, and Mr. McCotter) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure 
 
 
November 3, 2005 
Additional sponsors: Mr. Simmons and Mr. Johnson of Illinois 
 
 
November 3, 2005 
Referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Requesting that the President transmit to the House of Representatives information in his possession relating to contracts for services or construction related to Hurricane Katrina recovery. 
 
 
That the House of Representatives requests that the President transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any portions of any contracts in his possession for services or building or other construction (including pre-awarded contracts or contracts that were modified or extended) related to Hurricane Katrina recovery or rebuilding in the geographic areas specified in the President’s Proclamation 7924 of September 8, 2005, that were awarded by the Federal Emergency Management Agency (or any other agency) pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), and any communications in his possession made or received, on or after August 26, 2005, by such agency relating to such contracts.  
 
 
November 3, 2005 
Referred to the House Calendar and ordered to be printed 
